Warren E. Burger: We’ll hear arguments next in 72-1598, National Labor Relations Board against Bell Aerospace. Mr. Come, you may proceed whenever you’re ready.
Norton J. Come: Mr. Chief Justice, and may it please the Court. This case is here on certiorari to the Second Circuit and the principal question involves the extent to which certain kinds of employees whom the Board calls managerial employees are covered by the National Labor Relations Act. Now managerial employees, is a Board concept, it’s not a statutory definition and the Board has defined these employees -- as employees who are in a position to formulate, determine and effectuate management policies. The category as I will show is not limited to top management, nor is it limited to persons who carry out labor relations policy. But it includes a wide range of minor administrative or executive personnel such as buyers, expediters, claims adjusters, and so forth. The present case involves buyers employed by a company which manufactures and sells rocket engines and electronic equipment. Now it is the Board’s position that managerial employees, assuming that they are not otherwise exempt as supervisors are covered by the National Labor Relations Act and thus entitled to organizational and bargaining rights under the Act unless their duties are concerned with labor relations or other matters which are likely to cause a conflict between their job responsibilities and their responsibilities to a labor organization. The court below on the other hand held that all managerial employees are exempt from the Act.
Speaker: What -- Mr. Come, what’s the Board’s theory on the -- you say this is not a statutory concepts. It’s a pure Board case by case definition?
Norton J. Come: Yes, sir.
Speaker: And pursuant to what authority did it report to include -- to say exclude the recovery to managerial employees of any kind other than supervisors?
Norton J. Come: I will show that that is based upon some indication in the legislative history which I’ll get to in a moment. The case arises in this factual setting, Local 1286 of the Auto Workers filed a petition with the Board seeking certification as the bargaining representative of 25 buyers employed in the Purchasing and Procurement Department of the Company’s Wheatfield, New York Plant. The company opposed the petition on the ground that the buyers were managerial employees and thus excluded from the Acts coverage. At a hearing before the Board, the following facts were established. The purchasing and procurement department fills orders from 30 other departments. This involves purchasing, maintenance and repair items such as fuel oil and light bulbs, support items such as packaging and paper and production items ranging from simple nuts and bolts to sophisticated components for the equipment of the company manufacturers and about 70% of the company’s business consists of parts for the Minute Man missile project.
Warren E. Burger: The nuts and bolts don’t loom very large in that total spectrum, do they?
Norton J. Come: I said that 70% of the company’s business are materials for the Minute Man missile project, some of which has nuts and bolts. Many of the purchases are off the shelf items which can be obtained from a number of sources. Other items must be made up according to the companies’ specific needs. The buyers in this proceeding work under a procurement director -- an assistant procurement director, two purchasing agents and four supervisors. There are seven or Eighth supervisory personnel over the buyers. The buyers need not have a college education nor does the company have any formal training program for them. They are guided in their work by a procurement manual and other written instructions. Their salaries range from a $195.00 to $275.00 a week. They are not paid for casual over time but they are compensated for scheduled over time that has been authorized by a supervisor. Purchase orders are initiated by requisition from the various departments. These codes of procurement department whether they are assigned to a supervisor who in turn assigns them to a particular buyer. Requisitions for items which have been ordered previously generally specify a particular vendor. Where no vendor has been designated under requisition, the buyer is free to select one. When obtaining sophisticated production items, purchasing decision are made by a team of supervisory personnel from the engineering quality assurance finance and manufacturing departments and the buyer “X” is the team chairman. The buyers may place or cancel orders of less than $5,000.00 on their own signature. Larger orders however require supervisory approval with higher levels of supervision required as the cost rises. Indeed an order is over $5,000.00 the buyer is required to conduct pre negotiations with supervisory personnel and the procurement department before he can even contact a potential vendor. On the basis of these facts and others in the record, the Board assumed that the buyers were managerial employees as the company contended. However following its decision in North Arkansas Electric where it held that managerial employees were covered by the act and entitled to representation or rights there under unless they or concerned with labor relations or other matters it would present the conflict of interest that I alluded to earlier. The Board concluded that the company’s buyers were not in this category and therefore covered by the Act. The Board rejected the company’s claim that the buyer’s authority to commit the company’s credit and to select suppliers created a potential conflict of interest. In that the buyers would be more receptive to higher bids from unionized contractors, the Board found that the purchasing discretion of the buyer was neither quoting from the Board presently so on bridled or potentially so uncontrollable as to create the possible problems of which the employer complains. And the Board then found that a unit of buyers alone would constitute an appropriate unit for collective bargaining directed in election in the unit which the union want -- certify the union. The company refused to bargain in order to test the certification the Board issued a bargaining order. The Court of Appeals, as I indicated rejected the Board’s view that managerial employees are covered by the Act except where a conflict of interest is presented and hailed that a managerial employee is not only an employee that would present a conflict of interest problem but any one who has formulating, determining or effectuating his employer’s policies or as discretion independent of an employer’s established policy in the performance of his duties. If you fell into that category you are a managerial employee and not covered by the Act. However, the court added that the Board would not be precluded from determining that the buyer is here or some types of them might not be managerial employees as it define the term in a remand of the case to the Board for such a determination but directed the Board to do so via a role making proceeding under Section Four of the Administrative Procedure Act. Now we do not think that we reach that issue although we are prepared to if the Board’s definition of managerial employee is upheld.
Speaker: Since the 1947 Amendments, what is this, a second -- a revised definition?
Norton J. Come: I think that it is Your Honor as I will now --
Speaker: [Voice Overlap] I am sorry.
Speaker: Mr. Come, but the Second Circuit said that you have already defined or held that buyers were managerial and covered and if you could not change your mind now without a rule.
Norton J. Come: That is correct, there is a case -- the Swift case which --
Speaker: So we would have to even, even if he would have been correct for the first instance in defining buyers as covered by the Act. In fact, that the second circumstance that you didn’t and that even though you could with the right procedures will change your mind now you have to follow the procedures.
Norton J. Come: We may have to reach that if you are persuaded that the Swift case is not an aberration through change of Board.
Speaker: We would have to also disagree with the Second -- we’d have to disagree with the Second Circuit to as to the reading as to what you have done.
Norton J. Come: Yes, Your Honor. Now I like to get to what we have been doing. Section 23 of the Wagner Act provided that the term employee shall include any employee but shall not include any individual employed as an agricultural laborer or into domestic service of any family or person at his home or any individual employed by his parent or his spouse. Now the Board early ruled that since the statutory definition was of wide comprehension and only had these three exclusions in it. It covered all other employees including managerial employees and supervisory employees, thus the discharge of managerial or supervisory employees were engaging in union activity would violate Section 81 and 3 of the Wagner Act. The Board however excluded managerial and supervisory employees from bargaining units of rank and file employees on the ground that their duties are closely related to management. With respect to supervisors because that’s where most of the action occurred under the Wagner Act, the Board vacillated between holding that not only were supervisors not included but then rank and file units but for a time it held that it wasn’t even appropriate to put them in a unit confined as supervisors. But the Board changed that policy in the Packard case and found that a unit of supervisors was appropriate for bargaining. The Packard case came to this Court in 1947 and this Court by a five to four vote sustained the Board’s position that foreman were protected by the Act and that a unit limited to foreman or supervisors was appropriate for collective bargaining. Now in 1947, Congress turned around and overturned the Packard decision by specifically excluding any individual employed as a supervisor from the Section 23 definition of employee and thus from the coverage of the Act. The legislative evolution of this exclusion however is very significant, the House Bill defined a supervisor as including not only those individuals with power to higher transfer, promote and discharge or discipline other employees but also personnel who fix or make effective recommendation with respect to wages earned by other employees, labor relations, timestudy, police and guard personnel and confidential employees. This would have excluded from coverage not only the traditional supervisors but many of the individuals whom the Board had treated as managerial employees.
Speaker: It wouldn’t by its terms if excluded the president of the company that would.
Norton J. Come: What’s that Your Honor?
Speaker: Yes I -- just taking that exclusion as you have discussed it, it wouldn’t by its terms exclude either the president or the vice president of the company as I understand?
Norton J. Come: Except in so far as they would have been excludable as supervisor. It is difficult to conceive of one in that position that would not have met the supervisory definition. Now that Senate Bill defined the term supervisor more narrowly. Limiting it to individuals having authority to higher transfer, suspend layoff and so on the traditional indicia of a supervisor. The Senate report and the Senate debates showed that the narrower Senate definition represented a rejection of the views of those who instead of merely wanting to over turn Packard and excludes supervisors with genuine management prerogatives from the Act wanted to exclude wider categories of employees. At a conference committee accepted the Senate’s definition of supervisor and with regard to those additional employees would been included within the House but not the Senate definition. The conference reports stated, in the case of persons working in the labor relations, personnel and employment departments, it was not thought necessary to make specific provision as was done in the House Bill since the Board has treated and will continue to treat such persons as outside the scope of the Act. This is the prevailing Board practice with respect to such people as confidential secretaries as well. They went on to say that they were not excluding timestudy people or guards nor did they exclude professional employees. Now the House Conference Report, in so far as it stated that the Board was excluding persons working in the labor relations personnel and employment departments. From the coverage of the Act, it was mistaken and that the only thing that the Board had done with respect to those people as it had done with respect to supervisors was to hold that they were not appropriately included in units of rank and file or office or in clerical employees but giving that conference report, the benefit of what of the misapprehension that the conferees were under. The most that it shows was an intent to exclude from the coverage of the Act labor relations personnel and employees in the employment departments and confidential employees. The buyers here and most other of the managerial employees not concerned with labor relations policy certainly do not fit within that category. Now the reason for excluding persons in the labor relations and employment departments from coverage is that people with those duties are in a position where their duties could bring them into a conflict of interest situation if you were to accord them unionization rights. The Board’s test of what managerial employees are and are not covered by the Act we submit gives effect to this congressional intention that those types of employees should be excluded from coverage. Whereas on the other hand, the broader definition of the Court of Appeals that what exclude from coverage not only managerial employees who are concerned with labor relations policies but any other employee who is concerned with effectuating the employers policies would exclude from coverage thousands of employees who there is no reason to believe that Congress would have wanted to exclude. It would exclude many employees that certainly do not rise to the level of the frontline of management which was what Congress was careful to confine itself to in restricting the definition of supervisor and it would exclude many who certainly are not as well trained as professional employees whom Congress did not exclude from the coverage of the Act. The only provision that was made with respect to professional employees was to say that before you can group them with in a unit with non professionals, you have to give them a self determination election. Now what are the reasons which lead the Court of Appeals to what we regard as a misreading of the congressional intention? The Court of Appeals thought that unless they adopted the expansive interpretation of managerial employees and I have just alluded to. You would not be giving full effect to this Court’s decision in the -- that is the dissent in this core -- in the Packard case which to be sure was very, very responsible for the exclusion of supervisors from the coverage of the Act. Now in Packard however, the dissent as we read it was concerned with putting in the employer category all those who acted for management, not only in formulating but in also executing its labor policies. The Boards’ conflict of interest test excludes from the coverage of the Act managerial employees who are so involved with labor policies. Now the court below also said, and this gets back I believe that the question that you have asked Mr. Justice Rehnquist, that if you would interpret, unless you interpret managerial employees as broadly as the court below did, it could lead to the organization of vice presidents and other top executives which was prophesied in the dissenting opinion in Packard. We submit that the Board’s test does not do that for two reasons. In the first place as I mentioned before, most such executives are likely to be excluded from the Act as supervisors and those who do not meet the supervisory definition. What probably present a conflict of interest situation and thus would be the type of managerial employee which the Boards test would exclude from the Act because --
Speaker: And what --
Norton J. Come: Yes.
Speaker: -- would that prove is the authority for going beyond the definition of supervisor that Congress, that there are in 1947 Amendment?
Norton J. Come: I think the authority would be the sentiment of Congress as expressed in that House Conference Report.
Speaker: Was the term employee that came after was the definition that the employee was also meant by that?
Norton J. Come: That is correct, they doubted.
Speaker: It exclude the supervisors as the kind of --
Norton J. Come: That is correct. I think that if the Board had --
Speaker: To me arguably the way you, you can only exclude --
Norton J. Come: Supervisors.
Speaker: Supervisors, maybe some of them you might put a label on like managerial but they still have to be supervisors right in the end.
Norton J. Come: I think that would have been a tenable interpretation of the statute. However, that would not, I submit, give effect to the sentiment as expressed in the House Conference Report that certain other employees namely those concerned working in the labor relations employment departments and confidential employees would not be covered by the Act. Now as I explained, Congress was mistaken and that the Board was not excluding them from the Act, it was merely excluding them from bargaining units.
Speaker: Well maybe those two categories but that is a long way to find.
Norton J. Come: Well that is correct and that is why we submit that we put --
Speaker: That would also put a long way for many other group that you might say, so while that in employee-employer policy that there might be a conflict. That’s the Board’s view, isn’t it?
Norton J. Come: That is correct, Your Honor.
Speaker: That’s a lot broader issue of complaint.
Norton J. Come: That is correct.
Warren E. Burger: Is there -- is it conceivable, conceivable that a buyer who is a member of a union would make this decisions on purchases those within his jurisdiction and those recommendations that he could make up to 50,000 favorable or weighing unduly the companies that have contracts with his own union as distinguished from neutral factors that are buyer should take into account? Is that a rational factor for an employer to take into account in this equation?
Norton J. Come: Well the employer can take it into account in so far as in the procurement policy manual or instructions that he controls the discretion of the buyer or to point out that that should not be a factor and if it proves to be a factor, I suppose it would be grounds for discharge but it is a long way for --
Speaker: It is difficult to try -- thing to enforce, is it not, as this is so often the case with conflicts of interest?
Norton J. Come: But on the other hand, the chances of enforcing it are not that remote that you go to the other extreme of saying that a whole group of people in the Court of Appeals pointed out that there must be hundreds of thousands of buyers should be denied the protection of the act if they wish to organize and bargain collectively. Now, the Court of Appeals felt that the Board had in the Swift case, lead Congress when it amended the Act in 1959 to believe that buyers were not covered by the Act and therefore the fact that Congress in 1959 did not change the Act, should be deemed to fortify the view that buyers were not covered by the Act. Now, in the Swift case in 1954 to be sure, the Board held a separate unit of poultry procurement drivers could not constitute an appropriate unit for collective bargaining because it was the clearer intent of Congress to explode from the coverage of the act, all individuals allied with management. We submit that this was an inaccurate statement that went beyond Congress’ intent in 1947. It was contrary to numerous Board decisions immediately after the enactment of the 1947 amendments which merely held that managerial employees could not be included in the same bargaining unit with rank and file employees. The fact that Congress in 1959 did nothing, we further submit is of no relevance because when it amended the Act in 1959, there is nothing in those amendments which dealt in so far as the basic 1959 changes dealt with the rights of labor unions under Landrum-Griffin recording and so on. And the only amendments to the National Labor Relations Act were to strengthen the union unfair laborer practices against secondary boycotts and picketing. There is absolutely no indication that anyone brought up the question of the coverage of managerial employees or the Congress focused on that. So we submit that the fact that the 1959 amendments were enacted without any change in the managerial definition does not advance our analysis of one with. I see that my time is up I’ll have to refer the Court to our brief on the rulemaking problem in the case.
Potter Stewart: Has the Labor Board ever made any rules of a substantive nature?
Norton J. Come: Not of a substantive nature since Wyman-Gordon which was the last time that we were before this Court on that question. The Board has enacted two rules with respect to the assertion of jurisdiction one over colleges and universities and the other over Symphony Orchestras. This rule, after a rulemaking proceeding the Board set dollar a months as which would govern the exercise of its discretionary jurisdiction over these industries.
Speaker: Horse racing and dog racing too, didn’t it?
Norton J. Come: They held their rulemaking proceeding with respect to horse racing and dog racing but after getting in the views of the various interested parties, they decided not to assert jurisdiction.
Potter Stewart: This didn’t apply to the horses or the dogs I suppose but to the --
Norton J. Come: No, this would be to the trainers and the personnel of it. [Laughter]
Potter Stewart: The Board then in fact has been rather, I was going to say allergic but in any event just simply hasn’t deemed that the appropriate or wise to utilize the rulemaking authority that other agencies use as that is a fair statement of the historic fact, isn’t it?
Norton J. Come: I think that that is a fair statement, however, I should like to, if I might take a few more minutes. To point out that, although the accommodations and the legal scholars find that the Board should use it more, the surprising thing has bended the practitioners before the Board. Both the -- both on the labor and management side and this has been the subject of numerous discussions on the various AB -- American Bar Association Committees are perfectly satisfied with the Board’s continuing to treat this problems via the adjudicative root and have been uniformly in agreement that there should be no departure from past practice. Of course that is not the, be all and the end all, but it indicates that the Board’s customary procedure has been found satisfactory. Now the other part of the problem is that the Board, unlike many other administrative agency does not have any roving commission to go out and investigate a problem and then promulgate a rule. We can only get into the Act if somebody files a charge with this or somebody files a petition for a representation election, so there you are in the middle of an adjudicatory proceeding where the facts are very important and if you are to go to a rulemaking proceeding at that point, you are going to have to have that proceeding marked time conduct your rulemaking proceeding. And with respect to many of the provisions that we administer which are in general terms and where facts make a difference. It’s been the Board’s judgment and I might say that this has been the view, this is something that the Board has been consistent on your respective of the composition to the Board that when you got through with all of that, you would end up with something of such a general nature that it would not be of much value. You’d have to pick up your adjudicatory or representation proceeding and go on from there.
Potter Stewart: Which is the point you make in the brief in this case that the --
Norton J. Come: Yes, I think that although I know that Judge Friendly has been very vigorous in this area that this is, I believe the worst possible case for making the case for rulemaking. I think that we were much more vulnerable in Wyman-Gordon.
Warren E. Burger: Mr. Moot.
Richard E. Moot: May it please the Court, Mr. Chief Justice. I am Mr. Richard Moot from Buffalo. We represent the Bell Aerospace Company, a division of Textron. Our firm has represented this company and its predecessor the Old Bell Aircraft Company for great many years. My partner, now deceased, Mr. Winch handled the original proceedings before the epic time of the hearing. I would like at the beginning just to mention the facts briefly where we believe the statement of facts is somewhat lacking and then to give you the points which I will make here this afternoon which are very brief. The buyers in this case who petitioned to be represented under the Labor Management Relation Act were 25 in number. The job description called for preferred or senior buyer and that was the largest number of them of a college education with a business administration specially. Now it’s true that many of them did not have them and that was not covered at the hearing but six years, practical experience was considered a substitute for it. In this case, the buyers and may I just say that our business was not either burning fuel oil or burning out electric light bulbs as the brief might suggest. We are contractor, very heavily in research and development and 70% of our business is the guidance package, propulsion package for the Minute Man missile. A large part of which is Tailor Made, the most exact specifications. The buyers in this case had the prime responsibility, two-fold of seeing a steady flow of a necessary material, special tools and components came to the plant at belt so that the production schedule for our Missile Man would stay on line. Second, they had the responsibility to see that this was done with the maximum economy of the company, their employer’s money. One buyer, senior buyer in this case in the 19th-month period which we are talking about, spent $1,300,000.00 as on an issue taking collectively the amount that he purchased on his own say so alone, the group in total.
Potter Stewart: For how long period?
Richard E. Moot: 19 months.
Potter Stewart: 19 months.
Richard E. Moot: In 19 months period the group of 25 together spent $7,600,000.00 on their own initiative. Collectively, they participated --
Potter Stewart: Well, the company spent it?
Richard E. Moot: Yes, but on their signature.
Potter Stewart: Alright.
Richard E. Moot: Collectively in the same period, the group of 25 supervised or participated in the procurement of material in the amount of $41,300,000.00. Now I say those facts so that we’ll not be mislead in talking about buyers to think opening up the catalogue to see this rollback and saying, “where are they going to get this or that piece of pottery to stock the shelf?” We are not talking about light bulbs, fuel oil, packing paper or shelf items which are constantly being mentioned in the opposing brief. If best, that is now I will be quite frank an attempt to mislead the Court as to the nature of the duties here.
Thurgood Marshall: But in contrary you say you are not talking about light bulbs, you are not talking about this, what are you talking about?
Richard E. Moot: We are talking, Mr. Justice Marshall, we are talking about special components for Minute Man missile. Highly complex electronic devices, in many cases it is cheaper for our client Bell to buy say a black box from Minneapolis Honeywell than would be to ask the people in the plant to make it. Wherever they are asking for a guiding system or any part of a guiding system or an intricate valve, no, one of the control valves for Minute Man. If that can be made more cheaply and better outside the plant, then that’s the buyers job, to find somebody who can do it and have it built outside the plant and brought in and in the appendix into the record here.
Thurgood Marshall: How many people do they supervise?
Richard E. Moot: They act on their own initiative.
Thurgood Marshall: So they don’t supervise anybody?
Richard E. Moot: They are not being exempt as supervisors.
Thurgood Marshall: That’s why they are not supervisors.
Richard E. Moot: That’s right. They are acting as a part of management and in this, buyers act as a team. They include engineering, quality control, financial and the buyers himself acts as captain of that team but he does not perform his job at the desk at the Bell plant. It is necessary for him to visit the various sub-contractors or parties where the material, special tools or special components is either being designed or being built. He has responsibilities to see that the production dates and schedules are maintained. If a strike occurs at this supplier’s plant, any dollar amount is under $5,000.00 he can cancel it at the strike of the plant and put it in a non-union plant in order to ensure the orderly flow of necessary components to the assembly of the Minute Man missile.
Potter Stewart: Are they -- excuse me. Are this people as a group charged with the responsibility of making so called make or buy decisions or do they only operate after the decision has been made to buy?
Richard E. Moot: They have it as the proof shows here, the authority to decide to make or buy. They also have the authority under $5,000.00 to change from the recommended source if some department in Bell recommends a given source. They can change that source if it’s under $5,000.00. If it’s over $5,000.00 they can make an investigation and report and it goes up the ladder.
Potter Stewart: On a, let us say a big item of $100,000.00 or --
Richard E. Moot: But again --
Potter Stewart: Do they have the make or buy or decision? I know they can’t do the buying if it’s on their own if it is over $5,000.00 but --
Richard E. Moot: They make a recommendation.
Potter Stewart: -- how about the management decision to make or buy?
Richard E. Moot: They make a recommendation and after the recommendation is reviewed but I am sure Your Honor will know that where the work has been carefully done at that level. The question on review is, is it documented? Is the satisfactory piece of work but the knowledge and the specialty and the know how to make an intelligent recommendation there rests with the bar and the overwhelming case is the proof in this record shows if he is sustained on review.
Speaker: Are there any limitations on the buyers apparent to select the seller?
Richard E. Moot: He is -- yes there is and this is why he is part of management. His limitation is he must select the supplier which is going to do it most economically for the company and in the record here. About 15 pages of cost reductions achieved by selecting a buyer sometimes other than the one designated because they could get a better price. He has a characteristic function of management to try and conduct the business of the company in a more economical manner but he has no restrictions on whether he should buy union or non-union and if he thinks he can get a better price in non-union, he buys a non-union.
Speaker: Does top management provide the buyer with a list of manufacturers who are deemed technically competent to produce sophisticated equipment you are talking about?
Richard E. Moot: There are regulations with respect to or guides that people have used before and people have been approved by the department of defense and other guidelines, yes there are.
Speaker: But if the perspective supplier is on the list, then the buyer has the authority to make the decision?
Richard E. Moot: I think he has the right to go off the list too in certain cases. Now, if I my --
Speaker: Are any of the buyers here, the 20 odd buyers here Mr. Moot have professional engineering training?
Richard E. Moot: I think and again this was not detailed name by name in the proof that I read the record. They experienced in this case was predominantly learned on the job.
Lewis F. Powell, Jr.: I guess, it strikes me that the interesting is this all have been, probably is not very material to the case because doesn’t the government concede that this at least for the purposes of this case in this argument, doesn’t the government concede that this are managerial employees?
Richard E. Moot: Thank you Mr. Justice Powell that’s -- I was hopeful I can get to that before more of my time was gone. That is certainly true and the point I want to make and I have only made this one point this afternoon, I believe I will serve my client well. The rule that is being espoused in this case is new and makes no mistake about it. the position that Mr. Judge Friendly below is very simple, he said, “Where there is a well established rule as what is management and what is not the management, you stick by the rule unless if you are going either rulemaking or back to the Congress.” Now let me just make this point.
Speaker: But the Board isn’t that North Arkansas case?
Richard E. Moot: They did and let me just --
Speaker: This isn’t really any different what they did there, isn’t it?
Richard E. Moot: The point exactly I am making is that North Arkansas is a new rule and North Arkansas --
Speaker: North Arkansas overruled Swift three years ago.
Richard E. Moot: Exactly and the claim made in brief here that Mr. Justice --
Speaker: That’s three years ago.
Richard E. Moot: Yes, but this proceeding began in 1970 and at the time this hearing was conducted, North Arkansas had not been decided, as a matter of struck -- fact by strange coincidence, the decision was dated in North Arkansas August 27, 1970 and the hearing officer began proof in this case August 28, 1970. And if I just brief a short departmental record to make how clear it is that this conflict of interest rule which they now say they have all along. The claim in brief here is, that Swift is an aberration and at from the time of 1947, the Taft-Hartley amendment and the overturning of practice that all along they have excluded or excuse me, they have said managerial employees are only excluded if they are in labor relations or if they present a potential conflict of interest or statutory, I think as Mr. Justice White points out exclusion like supervisors. And we say that this simply is not so, the conflict of interest rule is just as new as the North Arkansas.
Byron R. White: Well they felt and I gather the Board called that essential to decide North Arkansas the way it did to overrule Swift.
Richard E. Moot: Yes and what --
Byron R. White: And it also says not only Swift but other decisions.
Richard E. Moot: That is correct Mr. Justice White and that is where Justice Friendly below and general counsel for are the Board have parted company its position. Judge Friendly below that where a long line of cases from 1947 up to 1970 have said that buyers who spend significant amounts of the company’s money with significant independent discretion have been considered a part of management and not covered by the Act and we are in a long line of cases such as that is well established and you wish to change it. We should adopt rulemaking otherwise it leads to practitioner and we certainly don’t adopt the view the American Bar Association or any one else that we want to have a new rule as to what is management and to what is labor produced by this case or any other case. If we are going to make a change and how they decided this cases from 1947 up to 1970 which is the date of --
William J. Brennan, Jr.: Mr. Moot, but your case was tried under the new rule was it?
Richard E. Moot: No, let me just point that out.
William J. Brennan, Jr.: Yes. Even though your hearings began the day after North American --
Richard E. Moot: Well quite understandably Mr. Justice Brennan, we don’t read the slip opinion from the National Labors Relations Board on a 24-hour basis.
William J. Brennan, Jr.: No, but what did the hearing examiner did, did he --
Richard E. Moot: Yes, I am going to read that right from the record. I am pleased to have your question. The hearing officer says --
Warren E. Burger: Where are you reading from now?
Richard E. Moot: Page 8.
Warren E. Burger: Of the appendix?
Richard E. Moot: Yes, Your Honor. And the Hearing Officer asks my associate or my partner Mr. Winch, “Briefly what is the position of the company?” and Mr. Winch replies --
Speaker: I am sorry, I can’t find it, did you say page 8?
Richard E. Moot: Page 8.
Speaker: Oh! Yes. Thank you.
Speaker: And the Hearing Officer says, “Mr. Winch, briefly what is the position of the company as the appropriateness of the unit?” And Mr. Winch replies, “The employees within the named unit are managerial employees and secondarily have no community of interest.” The community of interest that matter did not survive in the hearing and the question then resolved as to whether they were or were not managerial employees.” The representative for the UAW at the conclusion of approval, I am now turning to page 83 of the record, in which he was stating what he wanted to prove. This is the UAW representative himself, I would like to have the record show that this adjournment was granted solely for the purpose of giving the union an opportunity to produce evidence that the buyers are not managerial employees and for no other purpose.
William J. Brennan, Jr.: Anybody even mentioned of American in the course of this proceeding?
Richard E. Moot: No, nor Mr. Justice Brennan, was the matter of conflict of interest, the very thing which in brief now they say must be determined factual questions to be determined was not even mentioned. There was no argument with respect to conflict of interest at the time of approval. The first time conflict of interest entered this case.
Speaker: What happened when you got to the Board?
Richard E. Moot: When I got to the Board, the Board conceded that these were managerial employees and a part of management but they said we have the right. That will be by next question.
Speaker: They must have followed their own North American.
Richard E. Moot: North Arkansas.
Speaker: North Arkansas.
Richard E. Moot: Yes, they did and they said by brief, if I can read again. Now this is positioned directly contrary to the position taken by brief in this Court which we find somewhat embarrassing. They said, “While the Board’s decision --
Speaker: What page are you on?
Richard E. Moot: What’s that?
Speaker: What page?
Richard E. Moot: I am on the brief for the Board in the Second Circuit.
Speaker: Oh! We don’t have that.
Richard E. Moot: Well, I believe it is filed with the Court but I am not sure it’s in front of you but we also put it in our brief, and they say, “While the Board’s decision in North Arkansas and the instant case marked a change in Board policy, it is well settled that the Board may change its policy if in doing so it does not act arbitrarily.” Now this is where Judge Friendly said, “If you are going to change and say, what is always been a part of management and say that’s not management or say if you will, that management has the right to organize and bargain under the Act with management if you cannot show that it is labor sensitive or in a conflict of interest.” Judge Friendly and the Eighthh Circuit both read the legislative history to say that that’s absolutely off, that when Congress originally passed the Act; it was designed in answer to your other question Mr. Justice White, to provide a set of ground rules for management to bargain with labor. It was never intended that management would bargain with non-labor sensitive management and that was the position that Mr. Judge Friendly took and he said, “If you want to establish a rule now that managerial employees, part of management have the right to organize and bargain with other management if they are outside the labor relations department or if they are not in a conflict of interest situation, you go back to Congress with that argument.” But he said, “If what you are trying to say is that buyers whom for this whole period from 1947 to 1970, on similar facts situations, without exceptions during that period, the Board had treated as they did on Swift and American Locomotive and treated those type of employees as a part of management and said that they were outside that. He said, now if you want to save buyers who are not really part of management, you want to change your mind that you should go through rulemaking to do that and we think that that rule is eminently sensible one. But if they want to establish two categories of management and have management bargained with management that is for congress. If you want to change a well established definition as to what is part of management, buyers under factual situations similar to what we have here. We should do that with rulemaking. I think the --
Speaker: So that the first part of that proposition now as Judge Friendly was based on his theory that Congress had reenact of what have been a Board deal.
Richard E. Moot: In part.
Speaker: Well what else was it based on?
Richard E. Moot: I think it was based upon the original approach and handling of the National Labor Relations Act when it was first passed. That the National Relations Act went first passed did not attempt to define what was management in all inclusive terms. It was assumed that if it was management, it was on one side and labor was on the other side and the first major dispute over that arose in Packard and where in Packard they said that foreman are not a part of management and they are covered. Congress quickly corrected that and said they should not be -- they should be excluded from the Act and that was done but from the very beginning of the National Labor Relations Act had certainly throughout its whole history hold purposes to provide a system of ground rules between management on one side and labor on the other and no attempt, I don’t believe Mr. Justice White was ever made to say the following shall constitute management and the following shall constitute labor.
Byron R. White: Well I still wonder why? What’s the basis for saying that even by a rule the Board could not give a construction to some statutory words that might be different from what, from the way it have been strengthened before. Unless you’re going to say that Congress itself has adopted the one that is suppose.
Richard E. Moot: Well certainly that was what the Eighthh Circuit and the Second Circuit did.
Byron R. White: Well that’s in effect then the Congress closed the Board’s original definition, is it?
Richard E. Moot: After a long period of time and it is not surprising that they did considering the number of years.
Byron R. White: That question has closed.
Richard E. Moot: Yes it is and all I can say in answer to your question Mr. Justice White is that we agree with the legislative history arguments in both the Eighthh Circuit and the Second Circuit. But the point which is I am trying to make, and I want to make absolutely clear here is that when they came to North Arkansas they changed the rules and that Swift is not as they now claim an aberration that the rule was well established from 1947, time of Taft-Hartley Act to 1950. Let me just read from general counsel’s brief in the North Arkansas case. Now this is general counsel from the National Labor Relations Board.
Speaker: But you got the problem not only of, not only saying what more attracted was but the Congress froze it if you are going to say that --
Richard E. Moot: Yes, I understand that and all I can say in a time allotted here Mr. Justice White.
Speaker: So you just rely on the legislative history?
Richard E. Moot: Of the two, I think that both the Eighth Circuit and Second Circuit.
Speaker: Write it correctly.
Richard E. Moot: Were correct
Speaker: Yes.
Richard E. Moot: And I think that they have given full wEighth to --
Speaker: I suppose we’ve go to reread it.
Richard E. Moot: I expect that is true but I think that where in attempting to get around this --
Speaker: Let’s assume for the moment though that we disagree with you on whether the Congress froze that privilege and the question is made of Board that change his mind. Accepting your view of Swift and of North Arkansas that change the rule, was it permissible to the point of where the changes find in an adjudicatory proceeding?
Richard E. Moot: I don’t think so.
Speaker: And there is no authority to that isn’t it, other than what judgment we’re reviewing?
Richard E. Moot: Well that is and I think that the operations of the Administrative Procedure Act, I certainly are in Mr. Judge Friendly’s corner on that.
Speaker: Let’s put this if we will in to pragmatic posture it was when it came to us as counselor for an employer and here we have unbroken line of cases from the Taft-Hartley Act forward which said managerial employees of this type were outside the protection of the Acts spending a significant amount of money of the company.
Richard E. Moot: They were primarily charged with economy and management of the company and its fund and their exempt.
Speaker: We certainly approve a lot of mind changes without a rule.
Richard E. Moot: Well, what we’re saying is that where such a major departure is going to be made from a well established line of cases that it is either for Congress which is amended it as they did in the case of overturning fact or it is for rulemaking. That’s our position but I think the reason why in this Court --
Speaker: Mr. Moot, I just heard earlier this term, I hope to remember the name of it since I wrote it on account ago. We dealt with thisproblem of the Board changing its mind. I think was the definition was successful corporation, purposes of liability of order issued against the predecessor and it never occurred to us to suggest ruling in the case.
Richard E. Moot: Well I think, quite honestly if you are going, to me, the argument that is appealing to me is the lawyer is if you are going to change what you have always considered to be management. Although it is going to change the jurisdictional ground of this statute but that’s something Congress ought to be doing and we ought not to be doing it on a single case. That is more appealing to me that this is for the legislature not the courts.
Warren E. Burger: But I think an examination of the Board’s activity and the successor corporation area would disclose that this was done in a series of cases, a series of short steps rather than one large leap.
Richard E. Moot: Well, that’s the very advice here and the leap happens to come after we have the hearing, after the very factual issue which is supposed to be determined on each case is over. We never got the conflict of interest because it was not the law. Mr. Winch had practiced in his field for 40 years. He never heard of it, the Hearing Officer had not heard of it and UAW representative have not heard of this rule.
Lewis F. Powell, Jr.: Do I understand that there was no evidence in this record at all on the conflict of issue.
Richard E. Moot: None whatsoever Mr. Justice Powell. It’s that new and the idea that Swift is an aberration which is being urged to find Your Honor by the pre-period it is absolutely false.
Lewis F. Powell, Jr.: And it came up for the first time in the opinion of the Board --
Lewis F. Powell, Jr.: North Arkansas.
Richard E. Moot: It was not argued before the Board?
Lewis F. Powell, Jr.: In, well North Arkansas, no went up and then back and then up again and finally the Eighth Circuit rejected that conflict of interest as the second time it went to the Eighth Circuit and this led to another embarrassing thing on our case because the very day of the decision, the second decision in North Arkansas was the day of decision of the Board in our case.
Richard E. Moot: We asked to reconsider it, The Eighth Circuit does not agree with it. They said, “We do not have to reconsider, we were right in the first place.” Now we got two seconds -- two Circuit Courts which say this is management and it’s not covered. We said we don’t care, we’ll still persist for this rule and the pragmatics of applying conflict of interest just opened a whole host of grounds. I will leave it there because I see I only have few minutes. I do not think and I agree with Mr. Chief Justice, the test of conflict of interest must be one of the most difficult of all to apply because if the fact and circumstances change, whether articulate part of management is in a conflict of interest will change. People may be in one time and out another, an example from our own very own company. Decision is made from a corporate point of view, to take the principal production from Wheatfield and move it to Texas and labor costs were a significant part of that. It had a very stormy production. Labor negotiation history neither Peninsula. Many people would have to participate on that move from Wheatfield to Texas. Once made, the same people might have no labor sensitive input whatsoever in the management but they might be highly labor sensitive or in a position of conflict of interest while that decision of opening a separate plant in the south was before that came afterwards, they wouldn’t be.
Speaker: Could I ask you, as I understood your recitation of what happened to this case when the Board got around we decided the case and issuing its order. It did take cognizance of North Arkansas.
Richard E. Moot: That’s correct.
Speaker: And it did give its decision for the North Arkansas.
Richard E. Moot: Yes.
Speaker: And on conflict.
Richard E. Moot: That’s right.
Speaker: Now on that record, on the record that it had before it whether you try to dump that theory or not, the Board apparently thought the record adequate and that you weren’t on that due process or anything by their deciding the case on the North Arkansas basis.
Richard E. Moot: Well that’s what they thought.
Speaker: Now Judge Friendly seems to think that that you could not affirm -- that you did not decide this case on the North Arkansas basis.
Richard E. Moot: Well he thought North Arkansas was wrong and secondly said you couldn’t tell which way they have decided.
Speaker: What he actually said was, “We cannot be sure that the Board’s decision rested on such a factual examination rather than that’s new and in our view erroneous wholly.” I didn’t felt that would generate problem involved?
Richard E. Moot: That’s right and you can’t tell that he is starring this record which way they decided it.
Speaker: You just said that that you let the Board did pitch this decision on North Arkansas.
Richard E. Moot: Well I said that.
Byron R. White: And on Congress.
Richard E. Moot: To this extent that they conceded that the buyers were managerial both in brief and by argument, that is the only way you can tell that they apparently made that concession but as Judge Friendly said when I argued the case in front of him. In fact the Board’s conceded it does not mean that it is so.
Warren E. Burger: Now, do I understand your position is that you put no evidence in on this issue of conflicts because of the time you are putting your evidence in that was not relevant evidence?
Richard E. Moot: It’s true and it is a very difficult thing to make evidence on potential conflict of interest because the real conflict of interest often does not develop until you organize a part of management.
Byron R. White: How long did it take you to try the case before the examiner?
Richard E. Moot: In two days or I think it began at 28th at the month of September the third so maybe a weeks time altogether.
Byron R. White: Though there is still nobody heard of North Arkansas.
Richard E. Moot: No they didn’t but we did that and put it in the addendum of our brief Mr. Justice White.
Byron R. White: But in North Arkansas by the time they got around of over ruling, that was on remand from the Eighth Circuit.
Richard E. Moot: It’s true.
Byron R. White: And that have been in 1967 but the Eighth Circuit remanded to find out if that particular managerial employee there should not only be excluding from the unit but see whether he has protection against unfair labor practice.
Richard E. Moot: That’s correct.
Byron R. White: That was an outstanding issue from the --
Richard E. Moot: Yes but the decision was on our side at that time.
Byron R. White: Oh I understand but it was a --
Richard E. Moot: Yes but -- We were on a representation case and the Eighth Circuit had made it clear that a managerial employee of the type in North Arkansas did not qualify for representation as well their first decision. And so we’re quite correct in saying conflict of interest is not approvable matter in this hearing because it never have been before and the Eighth Circuits said it should not be. And so the here Hearing Officer, the UAW representative or Mr. Winch who has spent 40 years in this field attempted proof of because it wasn’t proper.
Warren E. Burger: That’s only your white light you still have five minutes.
Richard E. Moot: But I am happy to answer any more questions but I believe if I made my one point and made it to the best of my ability that they are espousing a new rule and perhaps, it is an overstatement but certainly I do not believe so. What they are trying to do in this case, the Board is trying to do is to say that the protection of the labor management act extends not just to labor but that management unless it is in a labor sense deposition in labor relations or excluded by a particular portion of the call like supervisors, that’s one, agriculture workers are another, that management is free to organize and bargain with management subject to those exclusions and we say that’s brand new and we say that if that is what they want, they’d better go to Congress to get it.
Speaker: You are starting to read something from the brief of the general counsel.
Richard E. Moot: Yes, I just because --
Speaker: Sometime ago when we interrupted you we asked to --
Richard E. Moot: I just thought you remind me if you would because certainly in a brief here there is no question that they have taken the position that, they have taken the position in the brief here that Swift is an aberration. I see that that position not been adopted by several members of this Court right now but general counsel in its brief in the Eighth Circuit took no such position.
Speaker: And this is in what case and when?
Richard E. Moot: In North Arkansas, I cannot tell you right now because they got the citation and it does not say first or second appeal.
Speaker: But sometime in 1970 to 1971.
Richard E. Moot: That’s right, well it will be between 67 and 70 and this is general counsel writing for the Board, while the Act makes no specific provision for managerial employees, the Board has long held that this category of personnel to be excluded from the Act. Now that’s general counsel from the Board itself saying this category of employees in a long line of cases has held to be excluded.
Speaker: I think that one of the approaches the Board had been not to define that the managerial employees has excluded employees but as that they are employer. It defined the term employer to include the managerial employee. That is what this --
Richard E. Moot: Yes, I suppose they are equating managerial with management and employer.
Speaker: That’s what they said.
Richard E. Moot: That’s right.
Speaker: That’s what they said in North Africa -- North Arkansas, that they would construe, that the question at some managerial employee is whether they are thought to be as employers or an employee.
Richard E. Moot: Prior to North Arkansas for that long line as general counsel said they are considered employer and now they want to change it all. We said that we want to change basic coverage of the Act in its fundamental way. Introduce a new concept of labor negotiations, management, bargaining with non-labor sense of management. But perhaps, Congress ought to do that and not the Board by decision which two Circuit Courts have considered and disagreed with.
Warren E. Burger: Well, I take at what you’re saying is that large scale buying acquisition is apparently a managerial function?
Richard E. Moot: Exactly, particularly where cost-cutting is a major part of it. I should mention that we have copies of the amicus brief. We have not filed replies or to those briefs but the UAW brief in the last part I think is wrong when it attempts to say that this will affect or exclude people now already covered as technical or professional people. Nothing in this case bears on that. Whatever coverage is for the professional or technical people is not touched by this appeal.
Warren E. Burger: Thank you gentlemen. Case is submitted.